Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on June 2, 2021 has been entered.
Claims 3-5, 7, 10 and 13 have been canceled.  Claims 1, 6, 8, 11, 14, 16, 17, 21 and 28 have been amended.
Claims 1, 6, 8, 11, 12, 14-17, 21 and 28 are pending in the instant application.
Accordingly, claims 1, 6, 8, 11, 12, 14-17, 21 and 28 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed June 2, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed January withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



 Claims 1, 6, 8, 11, 12, 14-17, 21 and 28 are rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 20150118222 in view of Hong et al. (Journal of Clinical Oncology, May 20, 2013 Vol. 31, Issue 15, Abstract 8523).
The claims are drawn to a method of treating diffuse large B-cell carcinoma (DLBCL) comprising administering: (i) MEDI4736 and (ii) an antisense oligonucleotide targeted to signal transducer and activator of transcription 3 (STAT3); to a patient in need thereof.
U.S. Publication 20150118222 is relevant and relied upon in its entirety and particularly teaches combination therapy involving a method of treating DLBCL comprising administering an immune checkpoint inhibitor to a patient in need thereof.  See Abstract, for example.  U.S. Publication 20150118222 teach the immune checkpoint inhibitor is an inhibitor of PD-L1, such as MEDI4736.  See section entitled, “PD-L1 Inhibitors”, for example.  U.S. Publication 20150118222 also teaches that in some instance, the immune checkpoint inhibitor is tremelimumab.  See section entitled, “CTLA-4 Inhibitors”, for example. 
U.S. Publication 20150118222 does not teach a method of treating DLBCL comprising administering an antisense oligonucleotide targeted to STAT3 to a patient in need thereof.

Regarding claims 11 and 12 which recite, “wherein the cancer cells express PD-L1” and “wherein the patient in need thereof as identified as having a cancer that is PD-L1 positive”, respectively, it is noted that DLBCL cells express PD-L1 and the expression of PD-L1 is associated with patients suffering from DLBCL as evidenced by Kiyasu et al. (Blood, 2015 Vol. 126:2193-2201).
Regarding those claims that recite specific doses or administration times or schedules, Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. 
Therapy for the treatment of DLBCL involving immune checkpoint inhibitors was well-known before the effective filing date of the claimed invention.  Therapy for the treatment of DLBCL involving antisense oligonucleotides targeted to STAT3 was known before the effective filing date of the claimed invention.  Combination therapy involving immune checkpoint inhibitors for the treatment of DLBCL was routine before the effective filing date of the claimed invention.  
It would have been obvious for a person of ordinary skill in the art to devise a method of treating DLBCL comprising administering an immune checkpoint inhibitor as taught by the prior art of U.S. Publication 20150118222.  A person of ordinary skill in the art would have been motivated and expected success to use the STAT3 antisense compound AZD9150 of Hong et al. in the method for the treatment of DLBCL as taught by U.S. Publication 20150118222 since combination therapy of DLBCL was known to 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine MEDI4736 and AZD9150 together and in further combination with tremelimumab in order to treat DLBCL.
One would have been motivated to do so because both MEDI4736 and AZD9150 have been individually taught in the prior art to be effective at treating DLBCL.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant method claims, one of ordinary skill in the art would have reasonably expected to DLBCL by administering MEDI4736 and AZD9150 together and in further combination with tremelimumab. 
A person of ordinary skill in the art would have expected success at devising the 
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635